In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                               No. 10-750V
                                        Filed: February 24, 2015

* * * * * * * * * * * * * * * *
STEPHANIE VINO FIGUEROA, as              *                         UNPUBLISHED
Personal representative of the estate of *
MANNY FIGUEROA, deceased,                *                         Special Master Hamilton-Fieldman
                                         *
               Petitioner,               *
                                         *                         Attorneys’ Fees and Costs;
v.                                       *                         Reasonable Amount Requested to
                                         *                         which Respondent Does Not Object.
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
               Respondent.               *
* * * * * * * * * * * * * * * *

Michael B. Feiler, Feiler & Leach, P.L., Coral Gables, FL, for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION 1

       On November 1, 2010, Stephanie Figueroa (“Petitioner”) filed a petition on behalf of her
deceased husband, Manny Figueroa, pursuant to the National Vaccine Injury Compensation
Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that Manny Figueroa suffered
from the Miller Fisher variant of Guillain-Barré syndrome (“GBS”) as a result of the




1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                      1
administration of an influenza (“flu”) vaccine on October 21, 2008. 3 On February 23, 2015, the
undersigned issued a decision awarding compensation to Petitioner.

       On February 23, 2015, the parties filed a stipulation regarding attorneys’ fees and costs.
The parties have agreed to an award of $110,000.00 for attorneys’ fees and costs. In accordance
with General Order Number 9, Petitioner represents that she has not personally incurred any
expenses in pursuit of her claim. See Petitioner’s General Order #9 Statement, filed February 24,
2015.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $110,000.00, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Michael Feiler,
of the law firm of Feiler & Leach, P.L.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4

        IT IS SO ORDERED.

                                                  s/ Lisa Hamilton-Fieldman
                                                  Lisa Hamilton-Fieldman
                                                  Special Master




3
  The medical records are unclear as to the precise date of vaccine administration. On November 7, 2014,
the undersigned ruled that the flu vaccine had been administered between October 22, 2008 and
November 1, 2008. See Ruling Regarding Finding of Fact, filed November 7, 2014, at 5.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2